Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.        The drawings are objected to because:
In FIG 2, boxes or simple shapes are labeled only with reference numbers, without descriptive legends. The Examiner directs the applicant to 37 C.F.R. 1.84(n) and 1.84(o) which state, “Graphical drawing symbols may be used for conventional elements when appropriate” while “[o]ther symbols which are not universally recognized may be used, subject to approval by the Office” and that “[s]uitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing”.  Since the boxes or simple shapes in FIG 2 are not universally recognized for the elements they represent, the Examiner may require descriptive legends for better understanding of the drawings.  See MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 6, “each sensor emits a transmission after each detection” should be --each of the plurality of sensors emits a transmission after a detection-- to avoid the issue of indefiniteness.
In claim 1, line 7, “each sensor” should be --each of the plurality of sensors-- to avoid the issue of indefiniteness.
In claim 4, line 2, “each sensor” should be --each of the plurality of sensors-- to avoid the issue of indefiniteness.
In claim 6, line 2, “each sensor” should be --each of the plurality of sensors-- to avoid the issue of indefiniteness.
In claim 8, line 3, “each sensor emits a transmission after each detection” should be --each of the plurality of sensors emits a transmission after a detection-- to avoid the issue of indefiniteness.
In claim 8, line 8, “each sensor” should be --each of the plurality of sensors-- to avoid the issue of indefiniteness.
In claim 11, line 2, “each sensor” should be --each of the plurality of sensors-- to avoid the issue of indefiniteness.
In claim 13, line 2, “each sensor” should be --each of the plurality of sensors-- to avoid the issue of indefiniteness.
In claim 15, line 8, “each sensor emits a transmission after each detection” should be --each of the plurality of sensors emits a transmission after a detection-- to avoid the issue of indefiniteness.
In claim 15, line 9, “each sensor” should be --each of the plurality of sensors-- to avoid the issue of indefiniteness.
In claim 17, line 2, “each sensor” should be --each of the plurality of sensors-- to avoid the issue of indefiniteness.
In claim 19, line 2, “each sensor” should be --each of the plurality of sensors-- to avoid the issue of indefiniteness.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1, 2, 4-7, 15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations: “determining an initial location of each sensor of a plurality of sensors in the smart environment, wherein each sensor emits a transmission after each detection; identifying an initial transmission pattern associated with each sensor; identifying a change in the initial transmission pattern of a sensor among the plurality of sensors; interpreting the change to determine whether the change in the initial transmission pattern of the sensor among the plurality of sensors is due to movement or obstruction of the sensor.” These limitations are about mental processes – concepts performed in the human mind (or with a pen and paper). Note that the limitation “wherein each sensor emits a transmission after each detection” narrows the type of the sensors in which the abstract idea is applying. However, it does not change the nature of the abstract idea.
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “obtaining a map of the smart environment, the map including an indication of obstructions and openings” and “taking action based on a determination that the sensor among the plurality of sensors is obstructed or removed.” However, they are recited at a high level of generality to collect the data for the abstract idea and to take action about the result of the abstract idea. The action could be merely outputting the result or thinking about the result. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “obtaining” and “taking action” steps are recited at a high level of generality and are insignificant extra-solution activities to collect data for the abstract idea and to respond to the result. Consequently, the claim is directed to a judicial exception without significantly more.

Claim 15 is similarly rejected by analogy to claim 1. The computer program product is invoked for the convention computer functionalities. Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

	Dependent claims 2, 4-7, and 17-20 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea. Note that claim 2 recites “active locating.” However, it is recited at a high level of generality such that it could be merely including an observation by a person to locate the sensors, which is either a metal process or an insignificant limitation. 

5.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program product comprising a computer readable storage medium covers both non-statutory subject matter (e.g. transitory propagating signals) and statutory subject matter (e.g. non-transitory tangible media). See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). To address this issue, further limitation, such as adding "non-transitory" to the claims, is needed (e.g., “A computer program product for interpreting sensor transmission patterns to analyze anomalies in a smart environment, the computer program product comprising a non-transitory computer readable storage medium”).

6.	Claim 3 recites active locating by a robot causing the transmission by the sensor(s) while the robot is at known locations. This is a meaningful limitation to make the claim as a whole significantly more than the abstract idea. Therefore, they are eligible under 35 USC 101. Note that claim 16 recites similar features of claim 3. However, it is rejected as been directed to a non-statutory subject matter, as discussed above.

Invitation to Participate in DSMER Pilot Program
7.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 4-8, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over PUROHIT et al. (US 20160187127 A1; hereinafter “PUROHIT”).

	Regarding claim 1, PUROHIT teaches a computer-implemented method of interpreting sensor transmission patterns to analyze anomalies in a smart environment, the method comprising: 


identifying an initial transmission pattern associated with each sensor (i.e., “At 700, a signal may be received from a sensor”; see [0071]; “At 800, a signal may be received from a first sensor on a sensor device… At 802, a signal may be received from a second sensor on the sensor device”; see [0076]-[0077]; “At 900, a signal may be received from a sensor on a first sensor device… At 902, a signal may be received from a sensor on a second sensor device”; see [0082]-[0083]); 
identifying a change in the initial transmission pattern of a sensor among the plurality of sensors (i.e., “At 704, it may be determined that the signal is inconsistent with the slow temporal mode”; see [0073]; “At 806, it may be determined that the signal from the first sensor is inconsistent with the signal from the second sensor of the sensor device”; see [079]; “At 906, it may be determined that the signal from the first sensor drive is inconsistent with the signal from the second sensor device”; see [0085]); 
interpreting the change to determine whether the change in the initial transmission pattern of the sensor among the plurality of sensors is due to movement or obstruction of the sensor (i.e., “This may indicate that the motion sensor 212 is blocked or otherwise producing anomalous output”; see [0074]; “This may indicate that the motion sensor 212 is blocked or otherwise producing anomalous output”; see [0080]; “This may indicate that the motion sensor 212 is blocked or otherwise producing anomalous output”; see [0086]); and 
taking action based on a determination that the sensor among the plurality of sensors is obstructed or removed (i.e., “At 708, a blocked sensor notification may be sent”; see [0075]; “At 810, a blocked sensor notification may be sent”; see [0081]; “At 910, a blocked sensor notification may be sent”; see [0087]).
	PUROHIT does not explicitly disclose:
obtaining a map of the smart environment, the map including an indication of obstructions and openings; 
determining an initial location of each sensor of a plurality of sensors in the smart environment.
	However, PUROHIT requires information of the initial location of each sensor so as to associate the sensor with the environment monitored by the sensor (i.e., “The signal receiver 110 may also be able to receive, or to associate with a received signal, an identification for the sensor from which the signal was received. This may allow the signal receiver 110 to distinguish which signals are being received from which sensors throughout the smart home environment”; see [0046]; “The environment may be a room in a structure. The sensor may be a motion sensor, a passive infrared sensor, a low power motion sensor, a light sensor, a camera, a microphone, or an entryway sensor”; see [0008]). FIG. 6 of PUROHIT shows an example map of the smart environment, the map including an indication of obstructions and openings. A map of a home or room environment is well-known.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify PUROHIT by obtaining a map of the smart environment, the map including an indication of obstructions and openings; and determining an initial location of each sensor of a plurality of sensors in the smart environment, as claimed. The motivation would be to help associating the sensors by their locations, such as rooms, for cross-checking for consistency (see [0030]).

	Regarding claim 4, PUROHIT further teaches:
wherein the identifying the initial transmission pattern associated with each sensor includes identifying the sensor as being part of a bigram with a second sensor of the plurality of sensors (i.e., “For example, the signal cross-checker 120 may check the signal received from the motion sensor 212 against the signal received from the light sensor 214”; see [0078]; “the signal from the sensor of the first sensor device may be cross-checked against the signal from the sensor of the second sensor device”; see [0084]).
	PUROHIT does not explicitly disclose:
the bigram meaning that the sensor and the second sensor transmit within a threshold period of time of each other.
	However, to cross-check for consistency, the proximity in time and space is implied or required for the cross-checking to make sense (see, e.g., [0029] indicating the proximity in time and space).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to set a threshold time period that is reasonable to be considered as a proximal interval between signals of proximal sensors, such that the bigram means that the sensor and the second sensor transmit within a threshold period of time of each other, as claimed. The motivation would be to help cross-check sensors by their proximity in time and space.

	Regarding claim 5, as a result of modification applied to claim 4 above, PUROHIT further teaches:
wherein the interpreting the change includes determining that the sensor has been moved from the initial location of the sensor based on the sensor being part of a second bigram with a third sensor (i.e., “camera 224”) of the plurality of sensors and the initial location of the third sensor being in a different part of the smart environment than the initial location of the sensor (i.e., “the signal from the sensor of the first sensor device may be cross-checked against the signal from the sensor of the second sensor device. For example, the signal cross-checker 120 may check the signal received from the motion sensor 212 against the signal received from the camera 224”; see [0084]) .

	Regarding claim 6, PUROHIT further teaches:
wherein the identifying the initial transmission pattern associated with each sensor includes identifying the sensor as being part of a trigram (i.e., “Multiple sensors may be part of the same sensor device… The signals may be checked against each other for consistency”; see [0035]; “For example, one room may include a sensor device with a light sensor and a low power motion sensor, and another sensor device with a camera and a microphone”; see [0037]; note that “multiple sensors” include the situation of three sensors). 
	PUROHIT does not explicitly disclose:
the trigram being a set of three sensors that transmit within a threshold period of time of each other.
	However, to cross-check for consistency, the proximity in time and space is implied or required, for the cross-checking to make sense (see, e.g., [0029] indicating the proximity in time and space).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to set a threshold time period that is reasonable to be considered as a proximal interval among signals of proximal sensors, such that the trigram is a set of three sensors that transmit within a threshold period of time of each other, as claimed. The motivation would be to help cross-check sensors by their proximity in time and space.

	Regarding claim 7, PUROHIT further teaches:
wherein the interpreting the change includes determining that the sensor has been obstructed or removed based on a frequency of the transmissions of the sensor decreasing or becoming zero (i.e., “The signal from the motion sensor 212 indicating no motion may be inconsistent with the slow temporal model 141”; see [0073]).

	Regarding claim 8, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings. Note that the system can be found in FIG. 2 of PUROHIT, where a plurality of sensors and sensor devices (i.e., 210, 220, 230, 240, 212, 214, etc.), a controller (i.e., 100) are disclosed for executing the analogous method.

	Regarding claim 11, the claim recites the same further substantive limitations as claim 4 and is rejected using the same teachings. 

	Regarding claim 12, the claim recites the same further substantive limitations as claim 5 and is rejected using the same teachings.

	Regarding claim 13, the claim recites the same further substantive limitations as claim 6 and is rejected using the same teachings.

	Regarding claim 14, the claim recites the same further substantive limitations as claim 7 and is rejected using the same teachings.

	Regarding claim 15, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings (see [0121] regarding implementation as a computer program product). 

	Regarding claim 17, the claim recites the same further substantive limitations as claim 4 and is rejected using the same teachings. 

	Regarding claim 18, the claim recites the same further substantive limitations as claim 5 and is rejected using the same teachings.

	Regarding claim 19, the claim recites the same further substantive limitations as claim 6 and is rejected using the same teachings.

	Regarding claim 20, the claim recites the same further substantive limitations as claim 7 and is rejected using the same teachings.

9.	Claims 2, 3, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PUROHIT in view of Jones et al. (US 20190212730 A1; hereinafter “Jones”).

	Regarding claims 2 and 3, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	 PUROHIT does not explicitly disclose:
wherein the determining the initial location of each sensor of the plurality of sensors in the smart environment includes performing active locating (claim 2);
wherein the performing active locating includes a robot causing the transmission by one or more sensors of the plurality of sensors while the robot is at known locations (claim 3).
	But Jones teaches: 
determining location of each sensor of a plurality of sensors in the smart environment includes performing active locating (i.e., “The mobile robot determines respective spatial locations and operating states of other network-enabled electronic devices in the relative spatial context of the operating environment.”; see [0021]); and
wherein the performing active locating includes a robot causing transmission by one or more sensors of the plurality of sensors while the robot is at known locations (i.e., “The mobile robot determines a position of each of the network-enabled electronic devices (also referred to as “connected devices”) in the operating environment based on signals received from each of the connected devices”; see [0021]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify PUROHIT in view of Jones, by incorporating the features: wherein the determining the initial location of each sensor of the plurality of sensors in the smart environment includes performing active locating (claim 2); and wherein the performing active locating includes a robot causing the transmission by one or more sensors of the plurality of sensors while the robot is at known locations (claim 3), as claimed. The motivation would be to help conveniently determining location of each sensor in the environment automatically (see Jones, [0074]).

	Regarding claims 9-10, the claim recites the same further substantive limitations as claims 2-3 combined and is rejected using the same teachings. 

	Regarding claim 16, the claim recites the same further substantive limitations as claims 2-3 combined and is rejected using the same teachings.

Prior Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Munir et al. (“FailureSense: Detecting Sensor Failure using Electrical Appliances in the Home” 2014 IEEE 11th International Conference on Mobile Ad Hoc and Sensor Systems) teaches a system for detecting sensor obstruction or movement in a smart home, involving learning a regular sensor firing pattern with respect to appliance activation events and reporting a failure when a significant deviation from the regular pattern is observed.
	ElHady et al. (“A Systematic Survey on Sensor Failure Detection and Fault-Tolerance in Ambient Assisted Living” Sensors 2018, 18, 1991) provide a systematic literature review of the sensor failure detection and fault tolerance in Ambient Assisted Living (AAL) equipped with non-intrusive, event-driven, binary sensors. 
	Kapitanova et al. (“Being SMART About Failures: Assessing Repairs in Smart Homes” UbiComp ’12, Sep 5-Sep 8, 2012, Pittsburgh, USA) teaches a method called SMART to detect, assess, and adapt to sensor failures, involving analyzing the relative behavior of multiple classifier instances trained to recognize the same set of activities based on different subsets of sensors.
	Ye et al. (“Fault Detection for Binary Sensors in Smart Home Environments” 2015 IEEE International Conference on Pervasive Computing and Communications (PerCom)) teaches a method that integrates the semantics of sensor readings with statistical outlier detection, involving detecting two types of anomaly — random events that occur sporadically due to short or intermittent environmental interference; and systematic events where sensors consistently behave abnormally due to the sensor recalibration or dislodgement.
	Lu et al. (“Smart Blueprints: Automatically Generated Maps of Homes and the Devices Within Them” J. Kay et al. (Eds.): Pervasive 2012, LNCS 7319, pp. 125–142, 2012) teaches a system that automatically generates a map of a smart home and the devices within it, by inferring the floor plan directly from the smart home sensors themselves, e.g. light and motion sensors.
	Kodeswaran et al. (US 20170067763 A1) teaches a method for identifying failed sensors in a system of interconnected devices, involving receiving data from a first plurality of sensors, each sensor being operatively coupled to a device within a system of interconnected devices; associating the data received with an activity; comparing the data received with previously stored data associated with the activity; detecting, based on the comparing, an anomaly associated with at least one of the first plurality of sensors, wherein the anomaly indicates a problem with the at least one of the first plurality of sensors.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857